E\J

\DOQ-.]O\R.h-bw

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-00338-RI\/|| Document 1 Filed 01/18/19 Page 1 of 12

Jon P. Jacobs (SBN 205245)

Ryan H. Gomez (SBN 305208)
LAW OFFICES OF JON JACOBS
5701 Lonetree Blvd., Suite 202
Rocklin, CA 95765

Tel: (916) 663-6400

Fax: (916) 663-6500
ryan@lemonbuyback.com

TERRY L. BAKER (SBN 214365)
820 Bay Avenue, Suite 230L
Capitola, CA 95010

Tel: (831) 476-7900

Fax: (831) 476-7906

tbaker@consumerlawgrou_o.net

Attorney for Plaintiff
JOHN WAGNER

UNl'I`ED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
EUREKA-MCKINLEYVILLE DIVISION

JOHN WAGNER, an individual7 Case No.
Plaintil`l`, COMPLAINT FOR:
vs. - Magnuson-Moss Warranty
Act;

FOREST RIVER, INC., a corpoi'ation;
ALAN GREGG VOGEL DBA VOGEL’S
RV, entity unknown,

Song-Beverly Act;

Breach of Express Warranty;
Breach of lmplied Warranty;
Unfair Competition

Defendants.

DEMAND FOR JURY TRIAL

 

Plaintiff alleges that, at all times relevant
JURISDICTION
I. The court has federal question jurisdiction under 15 U.S.C. § 2310 and Title 28
U.S.C. § 1331, as Well as supplemental jurisdiction over plaintiffs state law claims under
Title 28 U.S,C. § 1367. The amount in controversy exceeds 350,000.00 for plaintiff,
exclusive ot`costs and interest
PARTIES

2. Plaintii`f John Wagner (hereinai`ter “plaintiff"’), at all times mentioned, Was, and

 

Wagner v. Forest River, Inc., et al. COMPLAINT

 

 

\oQO`lO\Lh-PWN»-a

NNNNN[\)NN[\)»-‘\-lr-l»_a»-l)-¢v-¢»_o»-ar-¢
OQ\IO\U'l-¥>~L)JN'-‘O\DOO\]O\U\J>WN*-‘O

 

Case 1:19-cv-00338-R|\/|| Document 1 Filed 01/18/19 Page 2 of 12

still is, a competent adult residing in Redwood Valley, California.

3. Defendant Forest River, Inc. (hereinafter “FRI") is an Indiana corporation
doing business in Mendocino County, California.

4. Defendant Alan Gregg Vogel (hereinafter “AGV") is an individual doing
business as Vogel’s RV in Ukiah, California.

FACTS COMMON TO ALL COUNTS

5. On July 28, 2017 , plaintiff purchased a new 2017 RPod 178 travel trailer
(“trailer”) from AGV in Ukiah, California, for a price of $23,672.1 l. In connection with
plaintiffs purchase, defendant FRI issued to plaintiff express written warranties on the trailer
and components A copy of FRI’s warranty is attached as Exhibit A.

6. Subsequent to plaintiffs purchase, the trailer exhibited numerous defects in
material and workmanship that substantially impair the trailer’s use, value and safety.
Plaintiff delivered the trailer to FRI’s authorized repair facilities to have defects remedied.
Despite affording FRI a reasonable opportunity to cure the defects in the trailer, it has not
done so.

7. Specifically, in June of 201 8, plaintiff delivered the trailer to AGV, an
authorized FRI repair facility due a major defect in the roof. AGV, in conjunction With FRI,
determined that the trailer needed to be taken to FRI’s factory facility in Sheridan, Oregon.
However, in order for plaintiff to obtain the necessary warranty repairs from FRI, FRI
required plaintiff to sign a document releasing claims against FRI. The release is attached

hereto as Exhibit B.

8. As of today, the trailer remains defective Plaintiff has lost faith in the trailer.
9. FRI has not replaced the trailer or made restitution to plaintiff
FIRST CLAIM FOR RELIEF

Violations of the Magnuson-Moss Warranty Act
(By Plaintiff and against FRI)

10. Plaintiff incorporates by reference all preceding paragraphs
11. The trailer is a “consumer product” as defined by 15 U.S.C. § 2301(1).
12. Plaintiff is a “consumer” as defined by 15 U.S.C. § 2301(3) and the trailer was

 

Wagner v. Forest River, Inc., et al. COMPLAINT

 

\OOO\]O\Lh-I>L)JN»-

NN[\)NN[\)NN[\)»-\)-\»-\»-¢»_¢»-¢>-‘»-»-o-‘
OO\IO\Vl-J>WN»-*O\DOC\IO\LA-PL»JN-'O

 

Case 1:19-cv-00338-RI\/|| Document 1 Filed 01/18/19 Page 3 of 12

purchased for personal, family and household purposes

13. FRl is a “warrantor” as defined by 15 U.S.C.§ 2301(5).

14. The express written warranties are “written Warranties” as defined by 15
U.S.C. § 2301(6).

15. FRI violated the Magnuson-Moss Warranty Act by failing to conform the
trailer to the express warranties within a reasonable number of attempts or a reasonable
amount of time. FRI has failed to cure its failure to comply with the Act.

16. Prior to commencing this action, plaintiff afforded FRI reasonable
opportunities to cure the failures and to comply with the Act.

17. Pursuant to 15 U.S.C. § 2310(d)(1), plaintiff is entitled to the equitable
remedies of rescission and restitution and/or damages Plaintiff revokes acceptance of the
trailer and rescind the contract Plaintiff is entitled to restitution of all consideration given.

18. As a proximate result of the violations of the Act, plaintiff has sustained, and
continues to sustain damages, both economic and noneconomic, in the approximate amount
of $30,000.00.

19. Pursuant to 15 U.S.C. § 2310(d)(2), plaintiff is entitled to attorney fees and
expenses reasonably incurred in connection with this action.

SECOND CLAIM FOR RELIEF
Violations of the Song-Beverly Consumer Warranty Act
(By Plaintiff and against FRI)

20. Plaintiff incorporates all preceding paragraphs

21. Plaintiff is a “buyer” as defined by Cal. Civ. Code § 1791(b).

22. The trailer is a “consumer good” as defined by Cal. Civ. Code § 179l(a).

23. FRI is a “manufacturer” as defined by Cal. Civ. Code § 1791 (j).

24. Plaintiff’s purchase of the trailer was a “sale” as defined by Cal. Civ. Code
1791(n).

25. FRI violated the Song-Beverly Act by failing to conform the trailer to the
express Written warranties within a reasonable number of repair attempts or within the

warranty periods and failing to promptly replace the trailer or make restitution to the plaintiff

 

Wagner v. Forest River, Inc., et al. COMPLAINT

 

\QGQ~QQ\LAJ>L»J[\.)»-¢

NNNNI\)NNNNv-¢)-‘v-‘)-l>-»»_¢>-¢>-a»-‘»-
OO\IO\MLUJNr-‘O\DOO\!O\LA-I>L»JN'-*O

 

Case 1:19-cv-00338-RI\/|| Document 1 Filed 01/18/19 Page 4 of 12

26. The above-described defects malfunctions, and nonconformities substantially
impair the use, value, and safety of the trailer.

27. Plaintiff has not made unreasonable or unintended use of the trailer.

28. Pursuant to Civil Code § 1793.2(d), defendants must refund the price of the
trailer to plaintiff

29. Pursuant to Civil Code § 1794(a), plaintiff is entitled to restitution.

30. As a direct and proximate result of said violations of the Song-Beverly Act,
plaintiff has sustained, and continues to sustain, actual, incidental and consequential damages
in the approximate amount of $30,000.00 according to proof.

31. The failure of FRI to comply with the Song-Beverly Act was willful in that
defendants had actual knowledge of the trailer’s defects and malfunctions, knew of its legal
duties under the warranty and the law, but repeatedly refused to make necessary repairs
and/or provide a refund.

32. Pursuant to Civil Code § l794(c), plaintiff is entitled to a civil penalty of two
times the amount of his actual damages

33. Pursuant to Civil Code § 1794(d), plaintiff is entitled to reasonable attorney
fees according to proof.

THIRD CLAIM FOR RELIEF
Breach of Implied Warranty--Song-Beverly Consumer Warranty Act
(By Plaintiff and against All Defendants)

34. Plaintiff incorporate by reference all preceding paragraphs

35. Pursuant to Cal. Civ. Code § 1792, the trailer was accompanied by the
manufacturer’s and retail seller’s implied warranty of merchantability

36. Pursuant to Civil Code § 1793, and because of the existence of the express
warranty, defendants may not disclaim, limit, or modify the implied warranty provided by the
Song-Beverly Act.

37. Defendants breached the implied warranty of merchantability of Civil Code §§
1791.1 and 1792 in that the above-described defects, malfunctions and nonconformities

render the trailer unfit for the ordinary purposes for which it is used and it Would not pass

 

Wagner v. Forest River, Inc., et al. COMPLAINT

 

\Oo°\lc\l/'l-PL»J[\J»-\

NNNNNNI\)[\JNr-*I-*v-*»_a)-¢>_»»_~»-)-¢»-
®\IO\m-bWNHO\DOo\lO\m-PDJN)-~O

 

Case 1:19-cv-00338-RI\/|| Document 1 Filed 01/18/19 Page 5 of 12

without objection in the trade.

38. Pursuant to Civil Code § 1794(a), plaintiff is entitled to restitution.

39. As a direct and proximate result of said breach of implied warranty, plaintiffs
have sustained, and continue to sustain, incidental and consequential damages in the
approximate amount of $30,000.00.

40. Pursuant to Civil Code § 1794(d), plaintiff is entitled to reasonable attorney
fees according to proot`.

FOURTH CLAIM lFOR RELIEF
Breach of Implied Warranty--Magnuson-Moss Warranty Act
(By Plaintiff and against All Defendants)

41. Plaintiff incorporates by reference all preceding paragraphs

42. Pursuant to 15 U.S.C. § 2301(7), the breaches by defendants of the state-law
implied warranty of merchantability as set forth above also constitute breaches of implied
warranties pursuant to the Magnuson-Moss Act.

43. Pursuant to 15 U.S.C. § 2310(d)(1), and because of said breaches of implied
warranties plaintiff is entitled to the equitable remedies of rescission and restitution and/or
damages Plaintiff revokes acceptance, rescind the contract, and claims full restitution.

44. As a proximate result of the breaches of implied warranty, plaintiff has
sustained, and continue to sustain, damages both economic and noneconomic, in the
approximate amount of $30,000.00.

45. Pursuant to 15 U.S.C. § 2310(d)(2), plaintiff is entitled to attorney fees and
expenses reasonably incurred in connection with this action.

FIFTH CLAIM FOR RELIEF
Breach of Express Warranty
(By Plaintiffand against FRI)

46. Plaintiff refers to and incorporate by reference all preceding paragraphs

47. At all times herein mentioned, on and prior to July 28, 2017, FRI utilized
media, professional publications and salespersons to urge the use and sale of the 2017 Rpod

and its components and expressly warranted to members of the general public, including the

plaintiff herein, that the trailer and its component parts were free from latent defects or

 

 

Wagner v. Forest River, Inc., et al. COMPLAINT

 

\OOQ\IO\U'l-I>L)JN»-

NNNNNNNNN¢-*v-ld-I»-*v_\»-¢»_~>_\»_\H
O°\]O\!JI-PL)JN’_‘O\O°O\!C\L)IJ§DJN'_‘O

 

Case 1:19-cv-00338-RI\/|| Document 1 Filed 01/18/19 Page 6 of 12

inherent risk of failure and were effective, proper and safe for their intended use.

48. Plaintiff relied upon said express warranty representations of defendants in the
purchase of the trailer.

49. FRI breached its warranties by selling trailers and components that did not
conform to the promises contained in the warranties

50. After plaintiff sustained the damages complained of herein as a result of the
defective condition of the trailer, notice was given by plaintiff, who satisfied all terms of the
contract and requirements except as may be excused by misconduct of the defendants This
complaint shall serve as further notice of the breach described herein.

SIXTH CLAIM FOR RELIEF
Unfair Competition-Violation of Business and Professions Code Sections 17200, et Seq.
(By Plaintiff and Against FRH)

51. Plaintiff incorporates all preceding paragraphs herein.

52. Plaintiff is a consumer and is suing in his individual capacity.

53. Beginning at an exact date unknown to plaintiff but at least since June of 2018,
FRI has committed acts of unfair competition as defined by Business & Professions Code §
17200, by engaging in the acts described herein.

UNFAliR BUSINESS PRACTICES

54. 'l` he Song-Beverly Act mandates that a manufacturer of defective consumer
goods repair the goods under warranty at no cost to the consumer with no strings attached.
Here, defendant FRI required plaintiff to “release"" claims in order to obtain warranty work
that FRI was legally obligated to perform without a release.

55. FRI failed to inform plaintiff that it was attempting to strip plaintiff of his
rights under Califomia law. This conduct is both deceptive and unfair and constitutes unfair
competition under Califomia law.

UNLAWFUL BUSINESS PRACTICES

56. These acts and practices as described herein, violate Business & Professions

Code § 17200 in the following respects: defendants’ policy/practice of requiring consumers

to sign a release of claims in order to obtain warranty work violates the Song-Beverly

 

Wagner v. Forest River, Inc., ct al. COMPLAINT

 

\DoO\lO'\U\-ldb¢[\)»-¢

NNNNNNNNN»-o-»-¢»-»-~»-a»-»--»-o»-o
OO\IO\Lh-l>bJNHO\OO°\lO\Lh-LwNo-¢O

 

Case 1:19-cv-00338-RI\/|| Document 1 Filed 01/18/19 Page 7 of 12

Consumer Warranty Act, and, consequently, constitutes an unlawful business act or practice
within the meaning of Business & Professions Code § 17200

57. The unfair and unlawful business acts and practices as described above,
present a continuing threat to members of the general public in that consumers will be
deceived into signing a release ofclaims to simply obtain warranty work that FRI is legally
obligated to perform.

58. Plaintiff has been damaged by defendant’s actions

59. Plaintiff is entitled to injunctive relief and restitution pursuant to Business &
Professions Code §§ 17203 and 17535.

MPW_M

WHEREFORE, plaintiff prays for judgment as follows:

1.. "l`hat the contract be adjudged rescinded
For restitution or a replacement trailer.
For incidental and consequential damages
For actual and statutory damages
For reasonable attorney fees according to proof.
For costs and expenses incurred herein.
For such other relief as the Court deems proper.

F or a civil penalty of two times plaintiffs actual damages

§O.°°.\l$j`.‘/‘F'.w!\’

Pursuant to Business and Professions Code §§ 17203 and 17535, and pursuant
to the equitable powers of this Court, plaintiff prays that FRI be preliminarily

and permanently enjoined from committing the acts and practices described

 

 

above.
Dated: January 18, 2019 TERRY L. BAKER, ATTORNEY AT LAW
/s/ Terrv L. Baker
TERRY L. BAKER
Attorney for Plaintiff
Wagner v. Forest River, Inc., et al. COMPLAINT

 

\OOC\]O\Ud-I>WN»_-

NNNNNNNNNv-l»-\»-\-\v-¢»_a»->-d»-a»-‘
OQ\IG\Kh-bbJN*-‘O\DOC\IO\U\-D~Wl\)l-‘O

 

Case 1:19-cv-00338-RI\/|| Document 1 Filed 01/18/19 Page 8 of 12

DEMAND FOR TRIAL BY JURY

Plaintiff demands trial by jury.

Dated: January 18, 2019

TERRY L. BAKER, ATTORNEY AT LAW

/s/ 'I`errv L. Baker
TERRY L. BAKER
Attorney for Plaintiff

 

Wagner v. Forest River, Inc., et al.

COMPLAINT

 

 

 

Case 1:19-cv-00338-RI\/|| Document 1 Filed 01/18/19 Page 9 of 12

EXHIBIT A

Case 1:19-cv-00338-Rl\/|| Document 1 Filed 01/18/19 Page 10 of 12

` Warranty

 

 

L|MlTED WARHANT¥ TOWABLE PRODUCTS FOREST RWER lNC.
RECREAT!ONAL VEHiCLES BY FOREST RlVER INC.

Thani< you for choosing to purchase a Flecreationa| vehicle by Foresf River |nc., a fine product in which design and constniction have received the care that quality
demands This important warranty covers many items and is indicative of our desire to stand behind our products and assure our customers complete satisfaction
if at any time the need arises to speak with a Foresi River representative please tind our contact information in our owner‘s manual or at www.foresiriven‘nc.com.

WAFtHANTY COVEFlAGE

SUMMARY DF WAR‘FiANTY: Forosi Fiivor lnc.\ 55470 CH 1l P.G. Box 3030. Elkhan, indiana 46515-3030 {Warreniori warrants to the OFilGlNAL CONSUMER PUH~
CHASEFl ONLY, when purchased from an authorized Forest Fliver inc. deater. for a period of one [1] year from the date of purchase (Warranty Period), that the body
structure of this recreational vehicle shall be free of substantial defects in materials and workmanship attributable lo Warrantor.

EXCLUS|ONS FFiOM THiS WAFiFiANTY: Warrantor expressly disclaims any responsibility for damage to the unit where damage is due to condensation. normal wear
and tear or exposure to clements Warrantor makes no warranty with regard io. but not limited to. the chassis incfuding without limitation. any mechanical parts or
systems oi the chassisl axlesl iires, lubes. batteries and gauges, optional generators routine maintenance, equipment and appliances or audio andfor video equip-
ment Their respective manufacturers and suppliers may warrant some of these items Warranty information with respect to these items is available from your deaier.
The Warrantor further makes no warranty with regard to any product used for commercial purposes registered to any business entity or Li_Cl as a permanent or full
time residence or as a rental unit, or any product not registered and normally used in the Uniled Slates or Canada.

L|M|TATIGN AN['J DlSCLAiMER OF WAF\F\ANT|ES: WAFlFiANTOR EXPRESSL¥ L|MlTS THE DUFlATlON OF ALL EXPRESS AND |MPL|ED WARHANT|ES OF
MERCHANTABIL|TY AND ALL |MPLlED WAFtFi/-\NT|ES OF F|TNESS FOFl A PART|CULAR PURPOSE EXCEPT lN THOSE STATES THAT DO NOT ALLOW TH|S
EXCLUSiON. WARHANTOH EXPHESSLY DlSCLAi|'viS ALL |MPL|ED WARFiANT|ES Oi'-' MEF§CHANTABILITY OFl F|TNEBS FOR A PART!CULAR PURPOSE
Al-`TEH EXF'|F\AT|ON OF THE WAFlFlANTY PEFllOD. No action to enforce express or implied warranties shall be commenced later than ninety (90) days after expl-
ration of the warranty period 't'here is no warranty of any nature made by the Warrantor beyond that contained in this Warranty. No person has authority to enlarge.
amend or modify this Warranty, except this Warrantor.

 

Some states do not aiiow limitations on how fong an implied warranty |asis. so the above limitation may not apply to you.

No action to enforce express or implied warranties shall be commenced without prior written notice to the manufacturer andfor warrantor at the address listed above
of the alleged defecl or nonconformity or the authorized repair facility's failed repair attempt and MANUFACTUFIER, AT fTS DIRECT OPTlON, SHALL HAVE A FlNAl..
OPPOHTUN|TY TO FlEMEDY.

DiSCLA|MEFi OF CONSEOUENT|AL AND iNClDENTAL DAMAGES: THE OFilGiNAL CONSUMEF\ PURCHASEH OF TH|S FiECFiEATlONAL VEH|CLE AND ANY
PEFlSCIN TO WHDM THlS UN|T lS TFf)".NSFEFiFlED, AND ANY PEFiSON WHO !S AN lNTENDED OFl UNINTENDED USEFl OFi BENEF|C|ARY OF TH|S UNlT,
SHALL NOT BE ENT|TLED TO F'lECGVEFi FF!OM WAFiFiANTOF‘i ANY CONSEOUENT|AL OFi iNC|DENTAL DAMAGES.

Some states do not allow the exclusion or limitation of incidental or consequential damages so the above limitation or exciusion may not apply to you.

WAHRANTOR'S OBLtGATlONS: Warrantor will remedy substantial defects in materials and workmanship caused by Warrantor. Warrantor shall eteci to remedy the
detect from among the loltowing: repair. replacement or refund. Warrantor may not elect refund unless the Purchaser agrees or the Warrantor is unable to provide
replacement and repair is not commarciaily practicable. Warranty performance can only be obtained at Warrantor's authorized dealers and service centers and from
Warrantor at the discretion of the Warrantor. All costs incurred in transporting this recreational vehicle for warranty service shall be borne by Purchaser. Warrantor
shall remedy the detect within a reasonable amount ol time after appointment and delivery by F'urchaser. All of Warrantor‘s expenses in remedying the defect shall
be borne by the Warrantor.

PURCHASER’S OBLtGATlONS: Purcttaser must complete, sign and return the owner's registration within ten [10) days ot purchase to validate this Warranty The
return of this registration is a condition precedent lo warranty coverege: failure to return the completed registration to the Warrantor will invalidate this warrantyl Pur-
chaser shall deliver this recreational vehicle lor warranty service within a reasonable time alter discovery oi the defect and in no event after expiration cf the War-
ranty period, which Warranty F'eriod is one (t) year. Ali expenses incurred by Purchaser in obtaining warranty service shall be borne by Purchaser. Warranty service
sha|l, whenever possibie, be scheduled with the setting dealer by an appointment in order to avoid possible delays F'urchaser can, if necessary. obtain a list of per-
sons authorized to perform warranty service by contacting Warrantor at the above address No action to enforce express or implied warranties shall be commenced
without prior written notice to the manufacturer andior warranlor al the address listed above of the alleged defect or nonconformity or the authorized repair facility's
faiied repair attempt and MANUFACTUHER, AT lTS DlFtECT OPTlON, SHALL HAVE A FlNAL OPPOHTUNlTY TO FiEMEDY.

EVENTS DlSCHAFiG|NG WAHF\ANTOR FHOM OBL|GAT|ON UNDEH TH|S WARFlANT‘r': Misuse or neglectl including iaiture to provide reasonabie and necessary
maintenance. unauthorized alteration, accident and improper loading, use as a permanent or full time residence, commerciai use or leasing of the recreational
vehicle. shall discharge Warrantor from any obligation under this Warranty.

PARTS AND DESlGN CHANGES: Warrantor reserves the right to change the parts and design 01 its recreational vehicie from time to time without notice and with
no obligation to maintain spare pans cr make corresponding changes in its products previously manufacturedl

OBTAlNlNG WAFiRANTY SEFi`\/iCE'. To ensure your local dealer's personal interest in your complete satisfaction, il is recommended that all warranty service be
performed by the authorized dealer from whom you purchased your unit. Following a move or as you are traveling, should warranty service become necessary, such
service shall be performed by any authorized dealer in the Uniled Siaies or Canada_ Such service shall also. whenever possib|e. be scheduled by an appointment
in order to avoid possible delays '

WAFtRANTY FtEG|STl`iATiON: A warranty registration is to be completed by the owner at the time of purchase and returned to the Warrantor The return of this reg-
istration is a condition precedent to warranty coverage; failure to return the completed registration to Warrantor will invaiidate this Warraniy.

OTHEFt WAF\RAN`l'|ES: As indicated in the paragraph above. entitled 'Exclusiona From This Warranty’, certain items that are not covered by this Warranty may be
warranted separately by their manufacturers or suppliers ln order to validate those warrantiesl you may also be required to complete and return to the appropriate
manufacturer lite warranty forms included with the information package These other warranties may cover. but are not limited io, such items as the chassis includ-
ing without limitationl any mechanical parts or systems of the chassis, axles tires, tubesl batteries and gauges optional generators routine maintenance, equipment
and appiiances, or audio andr'or video equipment which are not covered by this Limiled Warranty_ For service cr parts required for these productsl it may be neces-
sary to write or call the product manufacturer to obtain the nearest authorized service center focation. in requesting parts for separately warranted products from the
manufacturer of the product or its authorized service center, ii may also be necessary to first obtain a warranty work authorization number before the work is done.
lt may also be necessary to provide the Product Narne. Mode| and Serial Numoer along with the description of the problem and pari needed. plus shipping instmc-
tions. See these warranties with respect to their terms and conditions

OWNER ASS_|STANCE; ‘r'our confidence and goodwill are important to Forest Hiver inc. as ts maintaining a pleasant relationship with our dealers We. at Forest
Ftiver, recognize that there may be occasions when a warranty or service problem is not handled to your satisfaction Aher discussing the situation with the dealer-

S_i"tip management if your prgrbiem has not been resolved to your satisfaction we welcome you to oontacl__the Foresi Fliver Customer Service Mana er at the address
listed above Our recommendations for an a reeab|e solution will be communicated to the local dealer. l'Ol'eSI RTV@T'C`U'STUWWC'E_%UME`CYS_CHH
Ué"`f(ji]h€lmi'i€i"$_m§i'ii]§c 61 WHQ_WWW:TUYEEUTVEWTU.`CUW_

TH|S WAFiFlANTY G|VES YOU SPEClFiC LEGAL HlGHTS AND \"OU MAY ALSO HAVE OTHEFi FiiGHTS. WHiCH VARY FHOM STATE TO STATE.

 

 

 

 

 

 

ease 1:19-cv-00338-Ri\/ll Document 11 Filed 01/18/19 Page 11 or 12

 

 

 

 

 

E)GtIBlT-;*'B

   

Case 1:19-cv-00338-Rl\/|i Document 1 Filed 01/18/19 Page 12 of 12

 

2405 CENTURY DRIVE GOSHEN, IN 46528
574-642-1608
dbeber@l`orestriverinc.com

Date:
”" 1
I \) 0 H N\{`[A'O 0 6 l herby authorize Forest River, Inc. to take

 

possession of and retain possession of the following recreational vehicle at
their facility until they are able to perform service and or warranty repairs to
it. l understand that my recreational vehicle is available to me for my use and
choose to allow Forest River this opportunity to assist me in my repair needs.
Further, l agree to hold Forest River, Inc. harmless against any claims that I,
or others may have with respect to any days “out of service” prior to or
beyond the scope of this agreement As a way to stay updated we are asking
for a good entail address to better the communications while your unit is at the
plant for repairs

Prior to unit being transported please complete the following:

Remove all personal items

Empty all holding tanks

Do not dead bolt entrance door or leave keys with the unit

17 digit v.I.N.= _L_ij_§l_'_l`_l?; :l"‘__ Ll_ t'\_?_.g l '2') o 3
Serial Number:
Model: l 'l 93

Emailaddress: PAPQ\NACDC°\T/ §§ AT \l/AHOO- C`)ON“l

Sigllature:/Q'AQE/M‘l’l/`\_ Date: {=’ |2"° l Lo f 8 j 0'7 -3{-,~7 '3'74’(».=

It` you should have any estions please do not hesitate to contact me at
574-642-1608

 

 

Sincerely,
Danielle Beber
Warranty & Service Administrator

